ORDER
PER CURIAM.
Bullock Garages, Inc. (Bullock) appeals from the trial court’s judgment entered in favor of Chris and Tina Stemmier (Stem-mlers) on their damages claim in the total amount of $1,090 plus court costs.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).1

. The Stemmlers’ motion to dismiss Bullock’s appeal for lack of subject matter jurisdiction, taken with the case on September 18, 1998, is denied.